Rich, J.:
This action is brought on the complaint of a minority stockholder asking that the appellants be enjoined and restrained from disposing of any of the assets of the defendant corporation and that a receiver be appointed. The appeal is from an order of the Special Term appointing a receiver during the pendency of the action.
The plaintiff and appellants are brothers and all of the capital stock of the corporation is owned by them. It seems that they were unable to agree as to the management of the corporation, with the result that plaintiff was deposed as a director and dismissed as secretary and treasurer, after which the appellants who remained as directors voted to themselves an increase of salary amounting to more than twice the amount they had been receiving. It is charged in substance in the complaint and moving affidavits that the appellants have started upon a course of conduct calculated to bring financial disaster to the corporation.
" It may be that the plaintiff will succeed in the action, but the management of a corporation cannot be taken from the board of directors without clear and convincing proof that they are acting fraudulently, contrary to the best interests of the corporation. It is only upon such proof that a receiver will be appointed. (See Sedgwick v. Seward Development Co., 144 App. Div. 455, 457; Welcke v. Trageser, No. 1, 131 id. 731, 732.)
An analysis of the affidavits leads to the conclusion that the plaintiff has failed to make it clearly appear that appellants *220are acting contrary to the interests of the corporation. It does appear that some of the acts complained of as explained are an indication of sound business judgment.
The order must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. -
Jenks, P. J., Mills, Putnam and Jay cox, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.